

114 S2551 IS: Genocide and Atrocities Prevention Act of 2016
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2551IN THE SENATE OF THE UNITED STATESFebruary 11, 2016Mr. Cardin (for himself, Mr. Tillis, Mr. Murphy, Mr. Menendez, Mrs. Shaheen, Mr. Brown, Mrs. Gillibrand, Mr. Blumenthal, Mr. Coons, Ms. Mikulski, Mr. Markey, Mr. Merkley, Mrs. Boxer, Mr. Casey, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo help prevent acts of genocide and mass atrocities, which threaten national and international
			 security, by enhancing United States civilian capacities to prevent and
			 mitigate such crises.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Genocide and Atrocities Prevention Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Definitions. Sec. 4. Statement of policy regarding genocide and mass atrocity prevention. Sec. 5. Atrocities Prevention Board. Sec. 6. Training of Foreign Service officers in conflict and atrocity prevention. Sec. 7. Report of the Director of National Intelligence. Sec. 8. Complex Crises Fund.  2.FindingsCongress makes the following findings:
 (1)The nature of genocide and mass atrocities, including crimes against humanity, ethnic cleansing, and war crimes, committed globally includes shocking acts of violence perpetrated by governments and non-state actors, which have killed millions of civilians and other innocent individuals.
 (2)The commitment to prevent acts of genocide and mass atrocities has been a centerpiece of policy by consecutive administrations of the United States Government.
 (3)The United States was the first country in the world to sign the Convention on the Prevention and Punishment of the Crime of Genocide, signed at Paris December 9, 1948, and President Ronald Reagan signed implementing legislation allowing the United States to become a party to the Convention on November 25, 1988.
 (4)In the 2006 National Security Strategy, President George W. Bush highlighted the moral imperative that states take action to prevent and punish genocide. (5)In 2008, the bipartisan Genocide Prevention Task Force, which was co-chaired by former Secretary of Defense William Cohen and former Secretary of State Madeleine Albright—
 (A)stated genocide and mass atrocities also threaten core U.S. national interests; and (B)recommended the creation of a new standing interagency mechanism for analysis of threats [of genocide and mass atrocities] and coordination of appropriate preventive action.
 (6)In December 2010, the Senate unanimously passed Senate Concurrent Resolution 71, which recognized the United States national interest in helping to prevent and mitigate acts of genocide and other mass atrocities against civilians, and supporting and encouraging efforts to develop a whole of government approach to prevent and mitigate such acts.
 (7)In 2012, President Obama, in Presidential Study Directive 10, which ordered the creation of the Atrocities Prevention Board, stated that he would ensure that the United States Government has the required structures, tools, and mechanisms to better prevent and respond to mass atrocities.
 (8)In February 2014, James Clapper, the Director of National Intelligence, stated in his annual national security threat assessment to Congress—
 (A)The overall risk of mass atrocities worldwide will probably increase in 2014 and beyond.; (B)Many countries at risk of mass atrocities will likely be open to influence to prevent or mitigate them.; and
 (C)Much of the world will almost certainly turn to the United States for leadership to prevent and respond to mass atrocities..
 (9)The United States can strengthen its atrocity prevention and peacebuilding efforts by— (A)supporting civil society which serves a central role in promoting nonviolent conflict resolution and supporting early warning;
 (B)enhancing cooperation and understanding among ethnic and religious groups, communities, and factions;
 (C)working with the international community to ensure shared responsibility by enhancing multilateral and regional mechanisms that seek to prevent genocide and mass atrocities;
 (D)promoting effective accountability mechanisms to deter individuals and entities that may incite or commit genocide or mass atrocities; and
 (E)implementing policies that hold accountable individuals and entities that incite or commit genocide or mass atrocities.
 3.DefinitionsIn this Act: (1)GenocideThe term genocide has the meaning given the term in Article II of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, opened for signature in Paris December 9, 1948.
 (2)Mass atrocityThe term mass atrocity means large scale and deliberate acts of violence against civilians and includes crimes against humanity, ethnic cleansing, and war crimes.
 (3)PeacebuildingThe term peace­build­ing means nonviolent activities designed to prevent conflict through— (A)addressing root causes of violence;
 (B)promoting sustainable peace; (C)delegitimizing violence as a dispute resolution strategy;
 (D)building capacity within society to peacefully manage disputes, including the capacity of governments to address citizen grievances; and
 (E)reducing vulnerability to triggers that may spark violence.
 4.Statement of policy regarding genocide and mass atrocity preventionIt is the policy of the United States— (1)to regard the prevention of mass atrocities and genocide as a core national security interest and a core moral responsibility;
 (2)to mitigate threats to United States security by addressing the root causes of insecurity and violent conflict to prevent—
 (A)the mass slaughter of civilians; (B)conditions that prompt internal displacement and the flow of refugees across borders; and
 (C)other violence that wreaks havoc on regional stability and livelihoods;
 (3)to enhance our Nation’s capacity to prevent and address the drivers of mass atrocities and violent conflict as part of its humanitarian, development and strategic interests;
 (4)to create a Government-wide strategy to prevent and respond to the risk of genocide and mass atrocities by—
 (A)strengthening the diplomatic, risk analysis and monitoring, strategic planning, early warning, and response capacities of the United States Government;
 (B)improving the use of foreign assistance to respond early, effectively, and urgently in order to address the root causes and drivers of violence, systemic patterns of human rights abuses, and mass atrocities;
 (C)supporting international atrocities prevention, conflict prevention, peacekeeping, and peacebuilding mechanisms;
 (D)supporting and strengthening local civil society, including human rights defenders and others working to help prevent and respond to atrocities, and protecting their ability to receive support from and partner with civil society at large; and
 (E)promoting financial transparency and enhancing anti-corruption initiatives as part of addressing a root cause of insecurity; and
 (5)to employ a variety of unilateral, bilateral, and multilateral means to prevent and respond to conflicts and mass atrocities by—
 (A)placing a high priority on timely, preventive diplomatic efforts; and
 (B)exercising a leadership role in promoting international efforts to end crises peacefully.
				5.Atrocities Prevention Board
 (a)EstablishmentThe President is authorized to establish an interagency Atrocities Prevention Board (referred to in this section as the Board).
 (b)LeadershipThe President shall appoint a Chair of the Board, who shall— (1)serve on the National Security Council staff with a rank no lower than Senior Director (Chair); and
 (2)report, through the National Security Advisor, to the President.
 (c)ResponsibilitiesUnder the direction of the Chair, the Board, either on its own or through such executive departments and agencies as may be appropriate, shall—
 (1)meet regularly to ensure that atrocities and the risk of atrocities throughout the world are adequately considered and addressed;
 (2)oversee the development and execution of policies and tools to enhance the capacity of the United States to prevent and respond to atrocities worldwide;
 (3)monitor developments throughout the world that heighten the risk of atrocities; (4)analyze and closely review specific atrocity threats or situations of heightened concern;
 (5)identify any gaps in United States policies concerning regions or particular countries; (6)provide the President with recommendations and potential improvements to policies, programs, resources, and tools related to atrocity prevention and response;
 (7)conduct outreach, including regular consultations with representatives of nongovernmental organizations dedicated to atrocity prevention and response and other appropriate parties—
 (A)to receive assistance for the Board’s efforts to address emerging atrocity threats or situations and develop new or improved policies and tools; and
 (B)to provide an appropriate public understanding of the work of the Board; and
 (8)in carrying out paragraphs (1) through (7), focus on particular ways for the United States Government to develop, strengthen, and enhance its capabilities to—
 (A)monitor, receive early warning of, and coordinate responses to potential atrocities; (B)deter and isolate perpetrators of atrocities through all available authorities;
 (C)promote accountability and deny impunity for perpetrators of atrocities, within the United States and throughout the world;
 (D)engage allies and partners, including the United Nations Office on Genocide Prevention and the Responsibility to Protect and other multilateral and regional institutions, to build capacities and mobilize action for preventing and responding to atrocities;
 (E)encourage the deployment of civilian advisors to prevent and respond to atrocities; (F)increase capacity and develop doctrine for the United States foreign service, civil service, armed services, development professionals, and other actors to engage in the full spectrum of atrocity prevention and response activities;
 (G)develop and implement tailored foreign assistance programs that address and mitigate the risks of atrocities;
 (H)ensure intelligence collection, analysis, and sharing of appropriate information; and (I)address any other issues that the Board determines to be appropriate.
 (d)CompositionThe Board shall be constituted as an interagency body composed of designated representatives, at the Assistant Secretary level or higher, of—
 (1)the Department of State; (2)the United States Agency for International Development;
 (3)the Department of Defense; (4)the Department of Justice;
 (5)the Department of the Treasury; (6)the Department of Homeland Security;
 (7)the Central Intelligence Agency; (8)the Office of the Director of National Intelligence;
 (9)the United States Mission to the United Nations; (10)the Federal Bureau of Investigation; and
 (11)such other executive departments, agencies, or offices as the Chair may designate. (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the United States Agency for International Development, shall submit an unclassified report, with a classified annex if necessary, to the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that includes—
 (1)an interagency review consisting of— (A)an evaluation of the efficacy of current efforts based on United States and locally identified indicators, including capacities and constraints for Government-wide detection, early warning and response, information-sharing, contingency planning, and coordination of efforts to prevent and respond to situations of genocide, mass atrocities, and other mass violence, such as gender-based violence;
 (B)an assessment of the funding expended by relevant Federal agencies on atrocity prevention activities, including the legal, procedural, and resource constraints faced by the Department of State and the United States Agency for International Development throughout respective budgeting, strategic planning, and management cycles to support conflict and atrocity prevention activities in countries identified to be at risk of atrocities;
 (C)current annual global assessments of sources of instability, conflict, and mass atrocities; (D)recommendations to further strengthen United States capabilities described in subparagraph (A); and
 (E)consideration of analysis, reporting, and policy recommendations to prevent and respond to atrocities produced by civil society, academic, and other nongovernmental organizations and institutions;
 (2)recommendations to ensure shared responsibility by— (A)enhancing multilateral mechanisms for preventing genocide and atrocities, including strengthening the role of international organizations and international financial institutions in conflict prevention, mitigation, and response; and
 (B)strengthening regional organizations; and (3)the implementation status of the recommendations contained in the interagency review described in paragraph (1).
 (f)Materials and briefingsThe Chair and members of the Board shall— (1)provide annual briefings to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives; and
 (2)provide briefings and materials, as appropriate, to the relevant congressional committees. (g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2017, 2018, and 2019 to carry out this section.
			6.Training of Foreign Service officers in conflict and atrocity prevention
 Section 708(a) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (4)instruction on recognizing patterns of escalation and early warning signs of potential atrocities or violence, including gender-based violence, and methods of conflict assessment, peacebuilding, mediation for prevention, and early action and response..
 7.Report of the Director of National IntelligenceThe Director of National Intelligence should include, in his or her annual testimony to Congress on threats to United States national security—
 (1)a review of countries and regions at risk of genocide and mass atrocities; and
 (2)whenever possible, specific mention of countries and regions at immediate risk of genocide and mass atrocities.
			8.Complex Crises Fund
			(a)Establishment
 (1)In generalThere is established in the Treasury of the United States a fund, which shall be known as the Complex Crises Fund (referred to in this section as the Fund), to enable the Administrator of the United States Agency for International Development to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crisis overseas, including potential mass atrocities.
 (2)TransfersNotwithstanding any other provision of law, except section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), the Secretary of the Treasury shall transfer to the Fund such sums as may be appropriated or otherwise made available for the purposes described in paragraph (1) and to carry out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.). Amounts transferred to the Fund shall remain available until expended.
 (b)Purposes of assistanceAmounts in the Fund may be expended— (1)to mitigate or respond to emerging or unforeseen complex crises, including urgent humanitarian, political, social, or economic challenges that threaten stability in any country or region;
 (2)to counter the rise of violent conflict and instability; or (3)to advance the consolidation of peace and democracy.
				(c)Limitations
 (1)In generalAmounts in the Fund may not be expended for lethal assistance or to respond to natural disasters.
 (2)Administrative expensesNot more than 5 percent of the amounts in the Fund may be used for administrative expenses. (d)Congressional notificationNot later than 5 days before amounts from the Fund are obligated, the Administrator of the United States Agency for International Development shall submit notification of such obligation to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
 (e)WaiverThe notification requirement under subsection (d) may be waived if— (1)failure to do so would pose a substantial risk to human health or welfare; and
 (2)the congressional committees set forth in subsection (d)— (A)are notified not later than 3 days after an obligation of funds; and
 (B)are provided with an explanation of the emergency circumstances that necessitated the waiver.